SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant / X / Filed by a party other than the Registrant / / Check the appropriate box : / X / Preliminary Proxy Statement Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e) (2)) Definitive Proxy Statement Definitive Additional Materials Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 / PUTNAM MANAGED MUNICIPAL INCOME TRUST PUTNAM MUNICIPAL OPPORTUNITIES TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) I-1 Payment of Filing Fee (Check the appropriate box): / X / No fee required / / Fee computed on table below per Exchange Act Rule 14a 6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: / / Fee paid previously with preliminary materials. / / Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: I-2 The proxy statement PUTNAM MANAGED MUNICIPAL INCOME TRUST PUTNAM MUNICIPAL OPPORTUNITIES TRUST This proxy statement can help you decide how you want to vote on important issues relating to your Putnam fund. When you complete and sign your proxy ballot, the Trustees of the funds will vote on your behalf exactly as you have indicated. If you simply sign the proxy ballot, it will be voted in accordance with the Trustees recommendations on page[s] [ ] and [ ] of the proxy statement. Please take a few moments and decide how you want to vote. When shareholders dont return their proxies in sufficient numbers, follow-up solicitations are required, which cost your fund money. You can vote by returning your proxy ballots in the envelope provided. Or you can call our toll-free number, or go to the Internet. See your proxy ballot for the phone number and Internet address. If you have proxy related questions, please call 1-800-225-1581 or contact your financial advisor. [PUTNAM INVESTMENTS LOGO] I-3 Table of contents A Message from the Chairman 1 Notice of Shareholder Meeting 3 Trustees' Recommendations [ ] The Proposals [ ] Proposal 1 [ ] Proposal 2 [ ] Further Information About Voting and the Meeting [ ] Fund Information [ ] PROXY CARD[S] ENCLOSED If you have any questions, please contact us at 1-800-225-1581 or call your financial advisor. I-4 A Message from the Chairman Dear Fellow Shareholder: [photo of John A. Hill] I am writing to ask for your vote on important matters affecting your investment in the Putnam funds. While you are, of course, welcome to join us at your fund's meeting, most shareholders cast their vote by filling out and signing the enclosed proxy cards by calling or by voting via the Internet. We are asking for your vote on the following matters: Fixing the number of Trustees at 13 and electing your funds nominees for Trustees Although Trustees do not manage fund portfolios, they play an important role in protecting fund shareholders, and are responsible for approving the fees paid to the funds investment adviser and its affiliates, reviewing overall fund expenses, selecting the funds auditors, monitoring conflicts of interest, overseeing the funds compliance with federal securities laws and voting proxies for the funds portfolio securities. Consistent with the Investment Company Act of 1940 and SEC rules, more than three-quarters of your funds Trustees currently are independent of the fund and Putnam Investments. Your funds Trustees have also in the past several years been at the forefront of reform efforts affecting the mutual fund industry, including ending the practice of directing fund brokerage commissions to brokers in connection with sales of fund shares, instituting measures to discourage excessive short-term trading in open-end funds and other initiatives to reduce shareholder expenses and improve fund disclosures. Converting your fund to an open-end investment company (Putnam Managed Municipal Income Trust only) Your funds governing documents require the fund to submit for shareholder vote a proposal to convert the fund to an open-end investment company if the funds shares trade at a discount from net asset value over a specified time period. The Trustees recommend that shareholders vote against converting your fund. As discussed in this Proxy Statement, the Trustees believe that your funds status as a closed-end fund offers potential investment benefits, including the ability to remain more fully invested in longer-term, higher-yielding securities and to maintain investment leverage through preferred shares. The Trustees do not believe that recent discount levels are currently a sufficient justification for abandoning the advantages of the closed-end structure through conversion to open-end status. You likely have received in recent weeks a prospectus/proxy statement relating to a proposed merger involving your fundmore specifically, a proposal to merge Putnam High Yield Municipal Trust into Putnam Managed Municipal Income Trust, and, separately, proposals to merge Putnam Investment Grade Municipal Trust and Putnam Municipal Bond Fund into Putnam Municipal Opportunities Trust. These proposed mergers are separate transactions requiring separate shareholder votes, and we ask that you send in your votes both on those merger transactions and the proposals described in the proxy statement youre reading now. If you have questions about the proposed mergers, please feel free to call us at the number listed below. Im sure that you, like most people, lead a busy life and are tempted to put this proxy aside for another day. Please dont. When shareholders do not vote their proxies, their fund may have to incur the expense of follow-up solicitations. All shareholders benefit from the speedy return of proxies. Your vote is important to us. We appreciate the time and consideration I am sure you will give these important matters. If you have questions about any of these proposals, please call a customer services representative at 1-800-225-1581 or contact your financial advisor. I-5 Sincerely yours, /s/ John A. Hill John A. Hill, Chairman PUTNAM MANAGED MUNICIPAL INCOME TRUST PUTNAM MUNICIPAL OPPORTUNITIES TRUST Notice of Annual Meeting of Shareholders This is the formal agenda for your fund's shareholder meeting. It tells you what proposals will be voted on and the time and place of the meeting, in the event you attend in person. To the Shareholders of Putnam Managed Municipal Income Trust and Putnam Municipal Opportunities Trust: The Annual Meeting of Shareholders of your fund will be held on October 31, 2007 at 11:00 a.m., Boston time, at the principal offices of the fund on the 8 th floor of One Post Office Square, Boston, Massachusetts 02109, to consider the following: 1. Fixing the number of Trustees at 13 and electing your funds nominees for Trustees. See page . 2. Converting your fund to an open-end investment company (Putnam Managed Municipal Income Trust. See page . By Judith Cohen, Clerk, on behalf of the Trustees: John A. Hill, Chairman Jameson A. Baxter, Vice Chairman Charles E. Haldeman, III, President Charles B. Curtis Robert J. Darretta Myra R. Drucker Paul L. Joskow Kenneth R. Leibler Elizabeth T. Kennan Robert E. Patterson George Putnam, III W. Thomas Stephens Richard B. Worley We urge you to mark, sign, date, and mail the enclosed proxy in the postage-paid envelope provided or record your voting instructions by telephone or via the Internet so that you will be represented at the meeting. September 25, 2007 I-6 Proxy Statement This document will give you the information you need to vote on the proposals. Much of the information is required under rules of the Securities and Exchange Commission ("SEC"); some of it is technical. If there is anything you don't understand, please contact us at our toll-free number, 1-800-225-1581, or call your financial advisor. Who is asking for your vote? The enclosed proxy is solicited by the Trustees of Putnam Managed Municipal Income Trust and Putnam Municipal Opportunities Trust for use at the Annual Meeting of Shareholders of each fund to be held on October 31, 2007, and, if your fund's meeting is adjourned, at any later meetings, for the purposes stated in the Notice of Annual Meeting (see page ). The Notice of Annual Meeting, the proxy and the Proxy Statement are being mailed on or about September 25, 2007. How do your fund's Trustees recommend that shareholders vote on these proposals? The Trustees recommend that you vote 1. FOR fixing the number of Trustees as proposed by the Board Policy and Nominating Committee and electing your funds nominees for Trustees; and 2. AGAINST converting your fund to an open-end investment (Putnam Managed Municipal Income Trust only) Who is eligible to vote ? Shareholders of record at the close of business on August 3, 2007 are entitled to be present and to vote at the meeting or any adjourned meeting. Each share is entitled to one vote. Unless otherwise noted, the holders of your funds preferred shares and holders of your funds common shares will vote as separate classes. Shares represented by your duly executed proxy will be voted in accordance with your instructions. If you sign the proxy card, but don't fill in a vote, your shares will be voted in accordance with the Trustees' recommendations. If any other business is brought before your fund's meeting, your shares will be voted at the discretion of the persons designated on the proxy card. Shareholders of each fund vote separately with respect to each proposal. The outcome of a vote affecting one fund does not affect any other fund. Does this proxy statement have anything to do with recently proposed fund mergers? This proxy statement relates only to the election of Trustees by Putnam Managed Municipal Income Trust and Putnam Municipal Opportunities Trust, and, in the case of Putnam Managed Municipal Income Trust, the proposal to convert the fund into an open-end investment company. Prospectus/proxy statements were recently mailed to shareholders of these funds relating to proposals (i) to merge Putnam High Yield Municipal Trust into Putnam Managed Municipal Income Trust and (ii) to merge Putnam Investment Grade Municipal Trust and Putnam Municipal Bond Fund into Putnam Municipal Opportunities Trust. These merger proposals are separate from the proposals described in this proxy statement. In order to vote on the proposed mergers, you need to complete the separate proxy card mailed with the prospectus/proxy statement(s) for the mergers. Your votes on the proposals included in this proxy statement will have no effect on the outcome of the merger proposals. I-7 The Proposals I. ELECTION OF TRUSTEES Who are the nominees for Trustees? The Board Policy and Nominating Committee of the Trustees of each fund makes recommendations concerning the nominees for Trustees of that fund. The Board Policy and Nominating Committee consists solely of Trustees who are not "interested persons" (as defined in the Investment Company Act of 1940, as amended (the 1940 Act)) of your fund or of Putnam Investment Management, LLC, your fund's investment manager ("Putnam Management"). Those Trustees who are not interested persons of your fund or Putnam Management are referred to as Independent Trustees throughout this Proxy Statement. The Board Policy and Nominating Committee of the Trustees of each fund recommends that the number of Trustees be fixed at 13 and that you vote for the election of the nominees described in the following pages. Each nominee is currently a Trustee of your fund and of the other Putnam funds. Pursuant to the bylaws of your fund and the 1940 Act, holders of the preferred shares of your fund, voting as a class, are entitled to elect two nominees for Trustees. The holders of the preferred shares and the common shares of your fund, voting together as a single class, are entitled to vote for the remaining 11 of the 13 nominees. Therefore, Messrs. Hill and Patterson have been nominated to be elected as Trustees by the holders of the preferred shares, while the other 11 nominees have been nominated to be elected by the holders of the preferred shares and common shares voting together as a single class. The nominees for Trustees and their backgrounds are shown in the following pages. This information includes each nominees name, year of birth, principal occupation(s) during the past 5 years, and other information about the nominees professional background, including other directorships the nominee holds. Each Trustee oversees all of the Putnam funds and serves until the election and qualification of his or her successor, or until he or she sooner dies, resigns, retires at age 72, or is removed. The address of all of the Trustees is One Post Office Square, Boston, Massachusetts 02109. At December 31, 2006, there were 107 Putnam funds. Jameson A. Baxter (Born 1943), Trustee since 1994 and Vice Chairman since 2005 [Photo] Ms. Baxter is the President of Baxter Associates, Inc., a private investment firm that she founded in 1986. I-8 Ms. Baxter serves as a Director of ASHTA Chemicals, Inc., Ryerson, Inc. (a metals service corporation), the Mutual Fund Directors Forum and Advocate Health Care. She is Chairman Emeritus of the Board of Trustees, Mount Holyoke College, having served as Chairman for five years. Until 2007, she was a director of Banta Corporation (a printing and supply chain management company); until 2004, she was a director of BoardSource (formerly the National Center for Nonprofit Boards), and until 2002, she was a Director of Intermatic Corporation (a manufacturer of energy control products). Ms. Baxter has held various positions in investment banking and corporate finance, including Vice President and Principal of the Regency Group, and Vice President of and Consultant to First Boston Corporation. She is a graduate of Mount Holyoke College. Charles B. Curtis (Born 1940), Trustee since 2001 Mr. Curtis is President and Chief Operating Officer of the Nuclear Threat [Photo] Initiative (a private foundation dealing with national security issues) and serves as Senior Advisor to the United Nations Foundation. Ms. Curtis is a member of the Council on Foreign Relations and serves as a Director of Edison International and Southern California Edison. Until 2006, Mr. Curtis served as member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. Until 2003, Mr. Curtis was a Member of the Electric Power Research Institute Advisory Council and the University of Chicago Board of Governors for Argonne National Laboratory. Prior to 2002, Mr. Curtis was a Member of the Board of Directors of the Gas Technology Institute and the Board of Directors of the Environment and Natural Resources Program Steering Committee, John F. Kennedy School of Government, Harvard University. Until 2001, Mr. Curtis was a member of the Department of Defense Policy Board and Director of EG&G Technical Services, Inc. (a fossil energy research and development support company). From August 1997 to December 1999, Mr. Curtis was a Partner at Hogan & Hartson L.L.P., a Washington, D.C. law firm. Prior to May 1997, Mr. Curtis was Deputy Secretary of Energy and Under Secretary of the U.S. Department of Energy. He served as Chairman of the Federal Energy Regulatory Commission from 1977 to 1981 and has held positions on the staff of the U.S. House of Representatives, the U.S. Treasury Department, and the SEC. Robert J. Darretta (Born 1946), Trustee since 2007 Mr. Darretta serves as Director of UnitedHealth Group, a diversified [Photo] health-care conglomerate. Until April 2007, Mr. Darretta was Vice Chairman of the Board of Directors of Johnson & Johnson, a diversified health-care conglomerate. Prior to 2007, Mr. Darretta held several accounting and finance positions with Johnson & Johnson, including Chief Financial Officer, Executive Vice President, and Treasurer. Mr. Darretta received a B.S. in Economics from Villanova University. I-9 Mr. Darretta serves as Director of UnitedHealth Group (a diversified health-care conglomerate). Until 2007, Mr. Darretta was Vice Chairman of the Board of Directors of Johnson & Johnson. Myra R. Drucker ( Born 1948), Trustee since 2004 [Photo] Ms. Drucker is Chair of the Board of Trustees of Commonfund (a not-for-profit firm specializing in asset management for educational endowments and foundations), Vice Chair of the Board of Trustees of Sarah Lawrence College, and a member of the Investment Committee of the Kresge Foundation (a charitable trust). She is also a director of New York Stock Exchange LLC, a wholly-owned subsidiary of the publicly-traded NYSE Group, Inc., a director of Interactive Data Corporation (a provider of financial market data, analytics and related services to financial institutions and individual investors), and an advisor to RCM Capital Management Ms. Drucker is an ex-officio member of the New York Stock Exchange (NYSE) Pension Managers Advisory Committee, having served as Chair for seven years. Until August 31, 2004, Ms. Drucker was Managing Director and a member of the Board of Directors of General Motors Asset Management and Chief Investment Officer of General Motors Trust Bank. Ms. Drucker also served as a member of the NYSE Corporate Accountability and Listing Standards Committee and the NYSE/NASD IPO Advisory Committee. Prior to joining General Motors Asset Management in 2001, Ms. Drucker held various executive positions in the investment management industry. Ms. Drucker served as Chief Investment Officer of Xerox Corporation (a technology and service company in the document industry), where she was responsible for the investment of the companys pension assets. Ms. Drucker was also Staff Vice President and Director of Trust Investments for International Paper (a paper products, paper distribution, packaging and forest products company) and previously served as Manager of Trust Investments for Xerox Corporation. Ms. Drucker received a B.A. degree in Literature and Psychology from Sarah Lawrence College and pursued graduate studies in economics, statistics and portfolio theory at Temple University. I-10 John A. Hill (Born 1942), Trustee since 1985 and Chairman since 2000 [Photo] Mr. Hill is Vice Chairman of First Reserve Corporation, a private equity buyout firm that specializes in energy investments in the diversified worldwide energy industry. Mr. Hill is a Director of Devon Energy Corporation and various private companies controlled by First Reserve Corporation, as well as Chairman of TH Lee, Putnam Investment Trust (a closed-end investment company advised by an affiliate of Putnam Management). He is also a Trustee of Sarah Lawrence College. Until 2005, he was a Director of Continuum Health Partners of New York. Prior to acquiring First Reserve Corporation in 1983, Mr. Hill held executive positions in investment banking and investment management with several firms and with the federal government, including Deputy Associate Director of the Office of Management and Budget, and Deputy Director of the Federal Energy Administration. He is active in various business associations, including the Economic Club of New York, and lectures on energy issues in the United States and Europe. Mr. Hill holds a B.A. degree in Economics from Southern Methodist University and pursued graduate studies there as a Woodrow Wilson Fellow. Paul L. Joskow (Born 1947), Trustee since 1997 [Photo] Dr. Joskow is the Elizabeth and James Killian Professor of Economics and Management, and Director of the Center for Energy and Environmental Policy Research at the Massachusetts Institute of Technology. Dr. Joskow serves as a Director of National Grid plc (a UK-based holding company with interests in electric and gas transmission and distribution and telecommunications infrastructure), TransCanada Corporation (an energy company focused on natural gas transmission and power services) and Exelon Corporation (an energy company focused on power services) and a Member of the Board of Overseers of the Boston Symphony Orchestra. Prior to June 30, 2006, he served as President of the Yale University Council and continues to serve as a member of the Council. Prior to February 2005, he served on the board of the Whitehead Institute for Biomedical Research (a non-profit research institution). Prior to February 2002, he was a Director of State Farm Indemnity Company (an automobile insurance company), and prior to March 2000, he was a Director of New England Electric System (a public utility holding company). Dr. Joskow has published six books and numerous articles on topics in industrial organization, government regulation of industry, and competition policy. He is active in industry restructuring, environmental, energy, competition and privatization policies  serving as an advisor to governments and corporations worldwide. Dr. Joskow holds a Ph.D. and M. Phil from Yale University and B.A. from Cornell University. I-11 Elizabeth T. Kennan ( Born 1938), Trustee since 1992 [Photo] Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse and cattle breeding). She is President Emeritus of Mount Holyoke College. Dr. Kennan served as Chairman and is now Lead Director of Northeast Utilities. She is a Trustee of the National Trust for Historic Preservation, of Centre College and of Midway College in (Midway, Kentucky). Until 2006, she was a Member of The Trustees of Reservations. Prior to June 2005, she was a Director of Talbots, Inc. (a distributor of womens apparel). Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. Prior to 2000, she was a Director of Chastain Real Estate; and prior to June 2000, she was a Director of Bell Atlantic Corp. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history and published numerous articles. Dr. Kennan holds a Ph.D. from the University of Washington in Seattle, an M.S. from St. Hildas College at Oxford University and an A.B. from Mount Holyoke College. She holds several honorary doctorates. Kenneth R. Leibler ( Born 1949), Trustee since 2006 [Photo] Mr. Leibler is a founding partner of and advisor to the Boston Options Exchange, an electronic marketplace for the trading of listed derivative securities, and lead director of Ruder Finn Group, a global communications and advertising firm. He currently serves as a Trustee of Beth Israel Deaconess Hospital in Boston and as a board member of Northeast Utilities. Prior to December 2006, Mr. Leibler served as a director of the Optimum Funds Group. Prior to October 2006, he served as a director of ISO New England, the organization responsible for the operation of the electric generation system in the New England states. Prior to 2000, he was a director of the Investment Company Institute in Washington, D.C. Prior to January 2005, Mr. Leibler served as Chairman and Chief Executive Officer of the Boston Stock Exchange. Prior to January 2000, he served as President and Chief Executive Officer of Liberty Financial Companies, a publicly traded diversified asset management organization. Prior to June 1990, he served as President and Chief Operating Officer of the American Stock Exchange. Prior to serving as Amex President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated magna cum laude with a degree in economics from Syracuse University, where he was elected Phi Beta Kappa. I-12 Robert E. Patterson (Born 1945), Trustee since 1984 [Photo] Mr. Patterson is Senior Partner of Cabot Properties, L.P. and Chairman of Cabot Properties, Inc. (a private equity firm investing in commercial real estate). Prior to December 2001, he was President of Cabot Industrial Trust (a publicly traded real estate investment trust). Mr. Patterson serves as Chairman Emeritus and Trustee of the Joslin Diabetes Center. Prior to June 2003, he was Trustee of Sea Education Association. Prior to December 2001, he was President and Trustee of Cabot Industrial Trust (a publicly traded real estate investment trust). Prior to February 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment advisor involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot, Cabot & Forbes Realty Advisors, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. George Putnam, III (Born 1951), Trustee since 1984 [Photo] Mr. Putnam is Chairman of New Generation Research, Inc. (a publisher of financial advisory and other research services), and President of New Generation Advisers, Inc. (a registered investment advisor to private funds). Both firms he founded in 1986. Prior to June 2007, Mr. Putnam was President of the Putnam Funds. Mr. Putnam is a Director of The Boston Family Office, LLC (a registered investment adviser) and a Trustee of St. Marks School. Until 2006, Mr. Putnam was a Trustee of Shore Country Day School. Until 2002, he was a Trustee of the Sea Education Association. Mr. Putnam previously worked as an attorney with the law firm of Dechert LLP (formerly known as Dechert Price & Rhoads) in Philadelphia. He is a graduate of Harvard College, Harvard Business School and Harvard Law School. I-13 W. Thomas Stephens (Born 1942), Trustee since 1997 [Photo] Mr. Stephens is Chairman and Chief Executive Officer of Boise Cascade, L.L.C. (a paper, forest product and timberland assets company). Mr. Stephens is a Director of TransCanadaPipelines, Ltd. Until 2004, Mr. Stephens was a Director of Xcel Energy Incorporated (a public utility company), Qwest Communications, and Norske Canada, Inc. (a paper manufacturer). Until 2003, Mr. Stephens was a Director of Mail-Well, Inc. (a diversified printing company). Prior to July 2001, Mr. Stephens was Chairman of Mail-Well. Prior to 1996, Mr. Stephens was Chairman and Chief Executive Officer of Johns Manville Corporation. He holds B.S. and M.S. degrees from the University of Arkansas. Richard B. Worley (Born 1945), Trustee since 2004 Mr. Worley is Managing Partner of Permit Capital LLC (an investment [Photo] management firm). Prior to 2002, he served as Chief Strategic Officer of Morgan Stanley Investment Management. He previously served as President, Chief Executive Officer and Chief Investment Officer of Morgan Stanley Dean Witter Investment Management and as a Managing Director of Morgan Stanley (a financial services firm). Mr. Worley serves as a Trustee of the University of Pennsylvania Medical Center, The Robert Wood Johnson Foundation (a philanthropic organization devoted to health care issues) and the National Constitution Center. He is also a Director of The Colonial Williamsburg Foundation (a historical preservation organization) and the Philadelphia Orchestra Association. Mr. Worley also serves on the investment committees of Mount Holyoke College and World Wildlife Fund (a wildlife conservation organization). Prior to joining Permit Capital LLC in 2002, Mr. Worley served as Chief Strategic Officer of Morgan Stanley Investment Management. He previously served as President, Chief Executive Officer and Chief Investment Officer of Morgan Stanley Dean Witter Investment Management and as a Managing Director of Morgan Stanley, a financial services firm. Mr. Worley also was the Chairman of Miller Anderson & Sherrerd, an investment management firm. Mr. Worley holds a B.S. degree from the University of Tennessee and pursued graduate studies in economics at the University of Texas. Interested Trustee I-14 Charles E. Haldeman, Jr.* (Born 1948), Trustee since 2004 and President of the Funds since 2007 [Photo] Mr. Haldeman is President and Chief Executive Officer of Putnam, LLC (Putnam Investments) and President of the Putnam Funds. He is a member of Putnam Investments Executive Board of Directors and Advisory Council. Prior to November 2003, Mr. Haldeman served as Co-Head of Putnam Investments Investment Division. Prior to joining Putnam Investments in 2002, Mr. Haldeman served as Chief Executive Officer of Delaware Investments and President and Chief Operating Officer of United Asset Management. Mr. Haldeman currently serves on the Board of Governors of the Investment Company Institute and as Chair of the Board of Trustees of Dartmouth College. Mr. Haldeman serves on the Partners HealthCare Investment Committee, the Tuck School of Business and Dartmouth College Board of Overseers, and the Harvard Business School Board of Deans Advisors. He is a graduate of Dartmouth College, Harvard Law School and Harvard Business School. Mr. Haldeman is also a Chartered Financial Analyst (CFA) charterholder. * Nominee who is or may be deemed to be an "interested person" (as defined in the 1940 Act) of the fund, Putnam Management and/or Putnam Retail Management. Mr. Haldeman is the President of your fund and each of the other Putnam funds, and is President and Chief Executive Officer of Putnam Investments. The balance of the nominees are not "interested persons." All the nominees other than Mr. Darretta were elected by the shareholders of Putnam Managed Municipal Income Trust on June 29, 2006 and by shareholders of Putnam Municipal Opportunities Trust on October 30, 2006. Mr. Darretta was elected to the Board of Trustees of each fund by vote of the Trustees on July 12, 2007. The 11 nominees for election as Trustees by the holders of common and preferred shares, voting as a single class, who receive the greatest number of votes from the preferred and common shareholders will be elected as Trustees of your fund. In addition, the two nominees for election as Trustees by the preferred shareholders, voting as a class, who receive the greatest number of votes from the preferred shareholders will be elected as Trustees of your fund. Each Trustee serve until his or her successor is elected and qualified or until his or her earlier resignation, retirement at age 72, death or removal. Each of the nominees has agreed to serve as a Trustee, if elected. If any of the nominees is unavailable for election at the time of the meeting, which is not anticipated, the Trustees may vote for other nominees at their discretion, or the Trustees may fix the number of Trustees to be elected by the holders of common and preferred shares voting as a single class at fewer than 11. What are the Trustees' responsibilities? Your fund's Trustees are responsible for the general oversight of your fund's affairs and for assuring that your fund is managed in the best interests of its shareholders. The Trustees regularly review your fund's investment performance as well as the quality of other services provided to your fund and its shareholders by Putnam Management and its affiliates, including administration, custody, and shareholder servicing. At least annually, the Trustees review and evaluate the fees and operating expenses paid by your fund for these services and negotiate changes that they deem appropriate. In carrying out these responsibilities, the Trustees are assisted by an I-15 independent administrative staff and by your fund's auditors, independent counsel and other experts as appropriate, selected by and responsible to the Trustees. At least 75% of the trustees of your fund are required to not be interested persons (as defined in the 1940 Act) of your fund or your funds investment manager. These independent trustees, who are referred to in this proxy statement as Independent Trustees must vote separately to approve all financial arrangements and other agreements with your funds investment manager and other affiliated parties. The role of independent trustees has been characterized as that of a watchdog charged with oversight to protect shareholders interests against overreaching and abuse by those who are in a position to control or influence a fund. Your funds Independent Trustees meet regularly as a group in executive session. Twelve of the 13 nominees for election as Trustee would be Independent Trustees. Board committees. Your funds Trustees have determined that the efficient conduct of your funds affairs makes it desirable to delegate responsibility for certain specific matters to committees of the board. Certain committees (the Executive Committee, Distributions Committee, and Audit and Compliance Committee) are authorized to act for the Trustees as specified in their charters. The other committees review and evaluate matters specified in their charters and make recommendations to the Trustees as they deem appropriate. Each committee may utilize the resources of your funds independent staff, counsel and auditors as well as other experts. The committees meet as often as necessary, either in conjunction with regular meetings of the Trustees or otherwise. The membership and chairperson of each committee are appointed by the Trustees upon recommendation of the Board Policy and Nominating Committee. Audit and Compliance Committee. The Audit and Compliance Committee provides oversight on matters relating to the preparation of the funds financial statements, compliance matters, internal audit functions, and Codes of Ethics issues. This oversight is discharged by regularly meeting with management and the funds independent auditors and keeping current on industry developments. Duties of this Committee also include the review and evaluation of all matters and relationships pertaining to the funds independent auditors, including their independence. The members of the Committee include only Trustees who are not interested persons of the funds or Putnam Management. Each member of the Committee also is independent, as such term is interpreted for purposes of Rule 10A-3(b)(1) of the Securities Exchange Act of 1934, as amended, and the listing standards of the New York Stock Exchange and the American Stock Exchange. The Board of Trustees has adopted a written charter for the Committee. The Committee currently consists of Messrs. Patterson (Chairperson), Darretta, Hill, Leibler and Stephens and Ms. Drucker. Board Policy and Nominating Committee . The Board Policy and Nominating Committee reviews matters pertaining to the operations of the Board of Trustees and its Committees, the compensation of the Trustees and their staff and the conduct of legal affairs for the funds. The Committee evaluates and recommends all candidates for election as Trustees and recommends the appointment of members and chairs of each board committee. The Committee will consider nominees for Trustee recommended by shareholders of a fund provided that such recommendations are submitted by the date disclosed in the funds proxy statement and otherwise comply with applicable securities laws, including Rule 14a-8 under the Securities Exchange Act of 1934, as amended. The Committee also reviews policy matters affecting the operation of the Board and its independent staff. In addition, the Committee oversees the voting of proxies associated with portfolio investments of the funds with the goal of ensuring that these proxies are voted in the best interest of the funds shareholders. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee is composed entirely of Trustees who are not interested persons of the funds or Putnam Management and currently consists of Dr. Kennan (Chairperson), Ms. Baxter and Messrs. Hill and Patterson. Brokerage Committee . The Brokerage Committee reviews the funds' policies regarding the execution of portfolio trades and Putnam Management's practices and procedures relating to the implementation of those policies. The Committee reviews periodic reports on the cost and quality of execution of portfolio transactions and the extent to which brokerage commissions have been used (i) by Putnam Management to obtain brokerage and research services generally useful to it in managing the portfolios of the funds and of its other clients, and (ii) by the funds to pay for I-16 certain fund expenses. The Committee reports to the Trustees and makes recommendations to Trustees regarding these matters. The Committee currently consists of Drs. Joskow (Chairperson) and Kennan, Ms. Baxter and Messrs. Curtis, Putnam and Worley. Communications, Service and Marketing Committee. The Communications Service and Marketing Committee reviews the quality of services provided to shareholders and oversees the marketing and sale of fund shares by Putnam Retail Management. The Committee also exercises general oversight of marketing and sales communications used by Putnam Retail Management, as well as other communications sent to fund shareholders. The Committee also reviews periodic summaries of any correspondence to the Trustees from shareholders. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Messrs. Putnam (Chairperson), Curtis, Patterson and Stephens and Drs. Joskow and Kennan. Contract Committee . The Contract Committee reviews and evaluates at least annually all arrangements pertaining to (i) the engagement of Putnam Management and its affiliates to provide services to the funds, (ii) the expenditure of the funds' assets for distribution purposes pursuant to Distribution Plans of the funds, and (iii) the engagement of other persons to provide material services to the funds, including in particular those instances where the cost of services is shared between the funds and Putnam Management and its affiliates or where Putnam Management or its affiliates have a material interest. The Committee also reviews the proposed organization of new fund products, and proposed structural changes to existing funds. The Committee reports and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Ms. Baxter (Chairperson), Drs. Joskow and Kennan and Messrs. Curtis, Putnam and Worley. Distributions Committee . The Distributions Committee oversees all dividends and distributions by the funds. The Committee makes recommendations to the Trustees of the funds regarding the amount and timing of distributions paid by the funds, and determines such matters when the Trustees are not in session. The Committee also oversees the policies and procedures pursuant to which Putnam Management prepares recommendations for distributions, and meets regularly with representatives of Putnam Management to review the implementation of such policies and procedures. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Ms. Drucker (Chairperson) and Messrs. Darretta, Hill, Leibler, Patterson and Stephens. Executive Committee . The functions of the Executive Committee are twofold. The first is to ensure that the funds business may be conducted at times when it is not feasible to convene a meeting of the Trustees or for the Trustees to act by written consent. The Committee may exercise any or all of the power and authority of the Trustees when the Trustees are not in session. The second is to establish annual and ongoing goals, objectives and priorities for the Board of Trustees and to ensure coordination of all efforts between the Trustees and Putnam Management on behalf of the shareholders of the funds. The Committee currently consists of Messrs. Hill (Chairperson), Curtis, Patterson and Putnam, Dr. Joskow and Ms. Baxter. Investment Oversight Committees . The Investment Oversight Committees regularly meet with investment personnel of Putnam Management to review the investment performance and strategies of the funds in light of their stated investment objectives and policies. The Committees seek to identify any compliance issues that are unique to the applicable categories of funds and work with the appropriate Board committees to ensure that any such issues are properly addressed. Investment Oversight Committee A currently consists of Messrs. Leibler (Chairperson) and Stephens and Dr. Joskow. Investment Oversight Committee B currently consists of Messrs. Darretta (Chairperson), Curtis and Hill. Investment Oversight Committee C currently consists of Messrs. Worley (Chairperson) and Patterson and Ms. Baxter. Investment Oversight Committee D currently consists of Ms. Drucker (Chairperson), Messrs. Haldeman and Putnam and Dr. Kennan. I-17 Investment Oversight Coordinating Committee. The Investment Oversight Coordinating Committee coordinates the work of the Investment Oversight Committees and works with representatives of Putnam Management to coordinate the Board's general oversight of the investment performance of the funds. From time to time, as determined by the Chairman of the Board, the Committee may also review particular matters relating to fund investments and Putnam Management's investment process. The Committee currently consists of Ms. Drucker (Chairperson) and Messrs. Darretta, Leibler and Worley. Pricing Committee. The Pricing Committee oversees the valuation of assets of the Putnam funds and reviews the funds policies and procedures for achieving accurate and timely pricing of fund shares. The Committee also oversees implementation of these policies, including fair value determinations of individual securities made by Putnam Management or other designated agents of the funds. The Committee also oversees compliance by money market funds with Rule 2a-7, interfund transactions pursuant to Rule 17a-7 and the correction of occasional pricing errors. The Committee also reviews matters related to the liquidity of portfolio holdings. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Messrs. Leibler (Chairperson) Darretta, Hill, Patterson and Stephens and Ms. Drucker. How large a stake do the Trustees and nominees have in the Putnam family of funds? The Trustees allocate their investments among the Putnam funds based on their own investment needs. The table below shows the number of shares beneficially owned by each nominee for Trustee other than Mr. Darretta and the value of each nominees holdings in each fund and in all of the Putnam funds as of April 30, 2007. As a group, the Trustees owned shares of the Putnam funds valued at approximately $95 million as of April 30, 2007. Mr. Darretta was elected to the Board of Trustees by vote of the Trustees on July 12, 2007 and owned no shares of the funds as of that date. Putnam Managed Municipal Income Trust Name of Nominee Dollar Range of Putnam Shares Aggregate Dollar Managed Municipal Beneficially Range of Shares Income Trust Owned Held in all of the Shares Owned Putnam Funds Jameson A. Baxter $1$10,000 212.916 over $100,000 Charles B. Curtis $1$10,000 117.319 over $100,000 Robert J. Darretta N/A N/A N/A Myra R. Drucker $1$10,000 107.601 over $100,000 Charles E. Haldeman, Jr. $1$10,000 450 over $100,000 John A. Hill $1$10,000 226.745 over $100,000 Paul L. Joskow $1$10,000 100 over $100,000 Elizabeth T. Kennan $1$10,000 208.92 over $100,000 Kenneth Leibler $1$10,000 100 over $100,000 Robert E. Patterson $1$10,000 300 over $100,000 George Putnam, III $10,001$50,000 1800 over $100,000 W. Thomas Stephens $1$10,000 100 over $100,000 Richard B. Worley $1$10,000 101.770 over $100,000 I-18 Putnam Municipal Opportunities Trust Name of Nominee Dollar Range of Putnam Shares Aggregate Dollar Municipal Opportunities Beneficially Range of Shares Trust Owned Held in all of the Shares Owned Putnam Funds Jameson A. Baxter $1$10,000 207.803 over $100,000 Charles B. Curtis $1$10,000 121.390 over $100,000 Robert J. Darretta N/A N/A N/A Myra R. Drucker $1$10,000 107.180 over $100,000 Charles E. Haldeman, Jr. $1$10,000 270 over $100,000 John A. Hill $1$10,000 227.110 over $100,000 Paul L. Joskow $1$10,000 100 over $100,000 Elizabeth T. Kennan $1$10,000 219.793 over $100,000 Kenneth Leibler $1$10,000 100 over $100,000 Robert E. Patterson $1$10,000 100 over $100,000 George Putnam, III $10,001$50,000 1300 over $100,000 W. Thomas Stephens $1$10,000 100 over $100,000 Richard B. Worley $1$10,000 101.594 over $100,000 None of the Trustees owns any preferred shares of Putnam Managed Municipal Income Trust or Putnam Municipal Opportunities Trust. At April 30, 2007, the Trustees and officers of each fund, as a group, owned less than 1% of the outstanding shares of each fund on that date. What are some of the ways in which the Trustees represent shareholder interests? Among other ways, the Trustees seek to represent shareholder interests: * by carefully reviewing your fund's investment performance on an individual basis with your fund's investment team; * by carefully reviewing the quality of the various other services provided to the funds and their shareholders by Putnam Management and its affiliates; * by discussing with senior management of Putnam Management steps being taken to address any performance deficiencies; * by reviewing in depth the fees paid by each fund and by negotiating with Putnam Management to ensure that such fees remain reasonable and competitive with those of comparable funds, while at the same time providing Putnam Management sufficient resources to continue to provide high quality services in the future; * by reviewing brokerage costs and fees, allocations among brokers, soft dollar expenditures and similar expenses of the fund; * by monitoring potential conflicts of interest between the funds and Putnam Management and its affiliates to ensure that the funds continue to be managed in the best interests of their shareholders; and * by monitoring potential conflicts among funds managed by Putnam to ensure that shareholders continue to realize the benefits of participation in a large and diverse family of funds. I-19 How can shareholders communicate with the Trustees? The Board of Trustees provides a process for shareholders to send communications to the Trustees. Shareholders may direct communications to the Board of Trustees as a whole or to specified individual Trustees by submitting them in writing to the following address: The Putnam Funds Attention: Board of Trustees or any specified Trustee(s) One Post Office Square Boston, Massachusetts 02109 Written communications must include the shareholders name, be signed by the shareholder, refer to the Putnam fund(s) in which the shareholder holds shares and include the class and number of shares held by the shareholder as of a recent date. The Office of the Trustees will respond to all correspondence sent to Trustees; however, due to the volume of correspondence, all communications are not sent directly to the Trustees. The correspondence is reviewed, summarized and presented to Trustees on a periodic basis. How often do the Trustees meet? The Trustees hold regular meetings each month (except August) over a two-day period to review the operations of your fund and of the other Putnam funds. A portion of these meetings is devoted to meetings of various committees of the board that focus on particular matters. Each Trustee generally attends at least two formal committee meetings during each regular meeting of the Trustees. In addition, the Trustees meet in small groups with Chief Investment Officers, Portfolio Leaders and Portfolio Members to review recent performance and the current investment climate for selected funds. These meetings ensure that each fund's performance is reviewed in detail at least twice a year. The committees of the board, including the Executive Committee, may also meet on special occasions as the need arises. During calendar year 2006, the average Trustee participated in approximately 64 committee and board meetings. The number of times each committee met during your funds last fiscal year is shown in the table below: Putnam Managed Municipal Income Trust Fiscal year ended October 31, 2006 Audit and Compliance Committee 13 Board Policy and Nominating Committee 10 Brokerage Committee 6 *Communication, Service and Marketing Committee 16 Contract Committee 15 Distributions Committee 11 Executive Committee 2 Investment Oversight Committees 35 **Investment Oversight Coordinating Committees 9 Pricing Committee 13 Putnam Municipal Opportunities Trust Fiscal year ended April 30, 2007 Audit and Compliance Committee 13 Board Policy and Nominating Committee 11 I-20 Brokerage Committee 6 *Communication, Service and Marketing Committee 10 Contract Committee 19 Distributions Committee 11 Executive Committee 2 Investment Oversight Committees 35 **Investment Oversight Coordinating Committees 11 Pricing Committee 11 *Effective July 2007, certain responsibilities of the Marketing Committee and the Shareholder Communications and Relations Committee were assigned to a new committee, the Communications, Service and Marketing Committee. The number of meetings indicated for the Communication, Service and Marketing Committee includes the number of meetings held by the Marketing Committee and the Shareholder Communications and Relations Committee during the funds last fiscal year. **Effective July 2007, certain responsibilities of the Investment Process Committee were assigned to a new committee, the Investment Coordinating Committee. The number of meetings indicated for the Investment Oversight Coordinating Committee includes the number of meetings held by the Investment Process Committee during the funds fiscal year. Your fund does not have a policy with respect to Trustee attendance at shareholder meetings. Although your funds Trustees did not attend the last annual meeting of your fund, they were represented at the meeting by their staff. What are the Trustees paid for their services? Each Independent Trustee of the fund receives an annual retainer fee and additional fees for each Trustees' meeting attended, for attendance at industry seminars and for certain compliance-related services. Independent Trustees who serve on board committees receive additional fees for attendance at certain committee meetings and for special services rendered in that connection. Independent Trustees also are reimbursed for costs incurred in connection with their services, including costs of travel, seminars and educational materials. All of the current Independent Trustees of the fund are Trustees of all the Putnam funds and receive fees for their services. Mr. Putnam, III, who was not an Independent Trustee during the periods indicated in the table below, also received the foregoing fees for his services as Trustee. The Trustees periodically review their fees to ensure that such fees continue to be appropriate in light of their responsibilities as well as in relation to fees paid to trustees of other mutual fund complexes. The Board Policy and Nominating Committee, which consists solely of Independent Trustees of the fund, estimates that committee and Trustee meeting time, together with the appropriate preparation, requires the equivalent of at least three business days per Trustee meeting. The following table shows the year each Trustee (other than Mr. Darretta, who became a Trustee of the funds on July 12, 2007) became a Trustee of the Putnam funds and the fees paid to each of those Trustees by your fund for its most recent fiscal year and the fees paid to each of those Trustees by all of the Putnam funds during calendar year 2006: I-21 Putnam Managed Municipal Income Trust COMPENSATION TABLE Aggregate Retirement benefits accrued Estimated annual Total compensation from as part of fund expenses benefits from all compensation the fund Putnam funds upon from all Putnam retirement(1) funds(2) Trustees/Year Jameson A. Baxter/1994(3) $1,895 $670 $110,500 $290,000 Charles B. Curtis/2001 $1,846 $979 113,900 300,000 Myra R. Drucker/2004 (3) $1,800 N/A N/A 290,000 Charles E. Haldeman, Jr./2004 $0 N/A N/A 0 John A. Hill/1985(3)(4) $2,598 $922 161,700 421,419 Paul L. Joskow/1997(3) $1,857 $591 113,400 295,000 Elizabeth T. Kennan/1992 (3) $1,913 $849 108,000 300,000 Kenneth R. Leibler/2006(5) $316 N/A N/A 77,500 John H. Mullin, III/1997(3)(6) $1,074 $744 107,400 155,000 Robert E. Patterson/1984 $1,880 $512 106,500 300,000 George Putnam, III/1984(4) $2,003 $466 130,300 320,000 W. Thomas Stephens/1997(3) $1,794 $711 107,100 290,000 Richard B. Worley/2004 $1,849 N/A N/A 300,000 I-22 Putnam Municipal Opportunities Trust Aggregate Retirement Estimated annual Total compensation compensation from benefits accrued benefits from all from all Putnam the fund as part of fund Putnam funds upon funds(2) expenses retirement(1) Trustees/Year Jameson A. Baxter/1994(3) $1,766 $526 $110,500 $290,000 Charles B. Curtis/2001 $1,765 $657 113,900 300,000 Myra R. Drucker/2004 (3) $1,795 N/A N/A 290,000 Charles E. Haldeman, Jr./2004 $0 N/A N/A 0 John A. Hill/1985(3)(4) $2,370 $759 161,700 421,419 Paul L. Joskow/1997(3) $1,736 $426 113,400 295,000 Elizabeth T. Kennan/1992 (3) $1,795 $675 108,000 300,000 Kenneth R. Leibler/2006(5) $1,216 N/A N/A 77,500 John H. Mullin, III/1997(3)(6) $178 $588 107,400 155,000 Robert E. Patterson/1984 $1,795 $425 106,500 300,000 George Putnam, III/1984(4) $1,915 $385 130,300 320,000 W. Thomas Stephens/1997(3) $1,736 $526 107,100 290,000 Richard B. Worley/2004 $1,735 N/A N/A 300,000 I-23 (1) Estimated benefits for each Trustee are based on Trustee fee rates for calendar years 2003, 2004 and 2005. For Mr. Mullin, the annual benefits equal the actual benefits he is currently receiving under the Retirement Plan for Trustees of the Putnam funds. (2) As of December 31, 2006, there were 107 funds in the Putnam fund family. For Mr. Hill, amounts shown also include compensation for service as Chairman of TH Lee, Putnam Emerging Opportunities Portfolio, a closed-end fund advised by an affiliate of Putnam Management. (3) Certain Trustees are also owed compensation deferred pursuant to a Trustee Compensation Deferral Plan. As of the dates identified below, the total amounts of deferred compensation payable by the fund, including income earned on such amounts, to certain Trustees were: Putnam Managed Municipal Income Trust (October 30, 2006) Ms. Baxter-$4,063; Ms. Drucker-$348; Mr. Hill-$18,278; Mr. Joskow-$4,765; Dr. Kennan-$371, Mr. Mullin-$5,265; and Mr. Stephens-$452. Putnam Municipal Opportunities Trust (April 30, 2007) Ms. Baxter-$1,730; Ms. Drucker-$234; Mr. Hill-$8,335; Mr. Joskow-$2,053; Dr. Kennan-$236 and Mr. Mullin-$1,788. (4) Includes additional compensation to Messrs. Hill and Putnam, III, for service as Chairman of the Trustees and President of the Funds, respectively. Effective June 1, 2007, Mr. Haldeman became President of the Funds. (5) Mr. Liebler was elected to the Board of Trustees of the Putnam funds on October 12, 2006. (6) Mr. Mullin retired from the Board of Trustees of the Putnam funds on June 30, 2006. I-24 Under a Retirement Plan for Trustees of the Putnam funds (the "Plan"), each Trustee who retires with at least five years of service as a Trustee of the funds is entitled to receive an annual retirement benefit equal to one-half of the average annual attendance and retainer fees paid to such Trustee for calendar years 2003, 2004 and 2005. This retirement benefit is payable during a Trustee's lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. A death benefit, also available under the Plan, ensures that the Trustee and his or her beneficiaries will receive benefit payments for the lesser of an aggregate period of (i) ten years or (ii) such Trustee's total years of service. The Plan Administrator (currently the Board Policy and Nominating Committee) may terminate or amend the Plan at any time, but no termination or amendment will result in a reduction in the amount of benefits (i) currently being paid to a Trustee at the time of such termination or amendment, or (ii) to which a current Trustee would have been entitled had he or she retired immediately prior to such termination or amendment. The Trustees have terminated the Plan with respect to any Trustee first elected to the board after 2003. APPROVAL OR DISAPPROVAL OF THE CONVERSION OF YOUR FUND FROM CLOSED-END TO OPEN-END STATUS AND CERTAIN RELATED AMENDMENTS TO YOUR FUND'S AGREEMENT AND DECLARATION OF TRUST (Putnam Managed Municipal Income Trust only) What is this proposal? Shareholders will have the opportunity to vote at the meeting on the question of whether your fund should be converted from a closed-end fund to an open-end fund. If the conversion is approved, your funds shares would become redeemable directly from your fund at net asset value, eliminating any discount of market price to net asset value. In order to address the organizational changes necessitated by any conversion from closed-end to open-end status, approval of this proposal would also authorize the Trustees to make such amendments to your funds Agreement and Declaration of Trust (the Declaration of Trust) as they may deem necessary. Why is this question being submitted to shareholders? Your funds Declaration of Trust requires that shareholders of your fund be given the opportunity to vote on a proposal to convert your fund from closed-end to open-end status if the funds common shares have traded at an average discount of more than 10% from its net asset value per share during the last twelve calendar weeks of the preceding fiscal year (measured as of the last trading day in each such week). For the twelve weeks ended October 31, 2006, your funds shares traded at an average discount from net asset value per share of 10.19%, requiring that this proposal be submitted to shareholders. In accordance with the Declaration of Trust, your fund has previously submitted an identical proposal to shareholders. At the 2005 annual meeting, shareholders representing roughly 9% of your funds outstanding common shares voted in favor of converting the fund to open-end status, while slightly over one-third of the outstanding common shares were voted against the proposal. (The affirmative vote of a majority of the outstanding common shares would have been required in order to pass the proposal.) What do the Trustees recommend? The Trustees of your fund believe that the continued operation of your fund as a closed-end fund is in the best long-term interests of your funds shareholders. Accordingly, the Trustees of your fund unanimously recommend that shareholders vote AGAINST this proposal. Why are the Trustees recommending a vote against a conversion? In recommending a vote against converting your fund to open-end status, the Trustees considered the following factors: * Potential investment advantages . The Trustees believe that your funds closed-end status provides potential investment advantages not available to open-end fund investors. Because your funds shares are not redeemable, your fund is not required to maintain short-term, lower-yielding I-25 investments in anticipation of possible redemptions, and generally can be more fully invested in higher-yielding securities. As a closed-end fund, your fund does not experience the cash flows associated with sales and redemptions of open-end fund shares, which create transaction costs that are borne by long-term shareholders. Such cash flows may at times also require temporary investment in short-term, lower-yielding securities, pending investment in longer-term, higher-yielding securities. * A dvantages of leverage through preferred shares . The Trustees considered the fact that your fund has engaged in investment leverage by issuing preferred shares, a strategy that is not available to open-end funds. This form of investment leverage offers your fund opportunities for increased investment yield, though the Trustees recognize that leverage can increase portfolio risk by effectively amplifying the common shareholders exposure to the effects of investment losses. If your fund were to convert to open-end status, it would be required to redeem its preferred shares. * Tender offers by Putnam closed-end funds . In February 2007, the Trustees authorized each of eight Putnam closed-end funds, including your fund, to conduct a tender offer to purchase up to 10% of its outstanding common shares for cash at a price per share equal to 98% of the net asset value per share (NAV) as of the expiration date. The Trustees purpose in authorizing the tender offers was to enhance liquidity for shareholders seeking to exit the funds at a price reflecting a smaller discount to net asset value than had recently been available in the market. In the case of your fund, the maximum 10% of outstanding common shares were purchased from tendering shareholders upon expiration of the tender offer in July 2007. * Share repurchase program . Your funds Trustees approved a share repurchase program (described in further detail below) that permits your fund to repurchase up to 10% of its outstanding common shares at market prices over the two-year period ending October 6, 2007 and, in September 2007, approved a continuation of the program that would permit your fund to repurchase an additional 10% of its outstanding common shares in the twelve months ending October 6, 2008. The Trustees believe that share repurchases can represent an attractive investment opportunity for your fund and be an important contributor to your funds returns at net asset value. * Proposed merger with Putnam High Yield Municipal Trust . As previously announced and as described in a separate prospectus/proxy statement, the Trustees have approved a proposal to merge Putnam High Yield Municipal Trust with and into your fund, which will be voted on by shareholders of both funds at a meeting scheduled for October 2007. The Trustees proposed the merger for your fund in order to allow shareholders to benefit from a larger asset size and lower expense ratio without significantly changing the nature of their investment. The specific reasons for proposing the merger are described in significantly greater detail in the separate prospectus/proxy statement, which is being sent to shareholders. The Trustees believe that their recommendation against your fund's current open-ending conversion proposal is consistent with their recommendation that shareholders of the fund approve the merger. * Other recent actions enhancing shareholder value . Both in response to recent discounts and as part of their general oversight responsibilities, the Trustees have since 2005 reviewed various other measures to increase shareholder value for each of the Putnam closed-end funds. The Trustees initiated changes to your funds management contract, which went into effect in January 2006, resulting in a reduction of the effective management fee rate from 0.69% to 0.55%, measured as a percentage of average assets of the fund (including assets attributable to preferred shares). The Trustees believe that these steps have the potential to enhance shareholder returns at NAV, which in turn may support increased demand for your funds shares. * Trading discounts . In reviewing the trading information for your fund, the Trustees took into account the fact that its shares consistently traded at a discount to net asset value over the past few years. They reviewed the possible causes and effects of discounts, which are discussed at more length below, and noted that discount levels for your fund have fluctuated over the years and that, for some periods, fund shares have traded at substantially lower discounts or at premiums. They noted in particular that, during the period in June and July 2007 when the funds tender offer was I-26 outstanding, the trading discount remained lower than 4.00%, which offered shareholders an additional opportunity to liquidate their investment at a reduced discount if they so wished. * Possible changes in fund size and expenses . Following conversion to open-end status, redemptions by shareholders could cause your fund to shrink, in the near term, resulting in an increased expense ratio for remaining shareholders. Putnam Retail Management has advised the Trustees that your fund may experience significant net redemptions shortly following a conversion to open-end status, thereby shrinking the funds size and creating significant transaction costs. If shareholders approve a conversion to open-end status, the Trustees would intend to instate a redemption fee for a period of time following conversion, with the purpose of at least partly offsetting the transaction costs that may result from significant redemptions of shares. The terms of any redemption fee would be determined at a later time, but the Trustees do not expect that the fee would exceed 2% or be imposed on redemptions for a period of longer than one year following conversion. Since open-end funds may continuously offer new shares to the public, they also have the ability to increase in size, and growth in your funds size following a conversion to open-end status could result in efficiencies and the ability to spread fixed costs over a larger pool of assets. In order to increase assets in the face of redemptions following a conversion, the Trustees would likely consider commencing a continuous offering of shares of your fund and might also recommend, subject to shareholder approval, that your fund adopt a distribution plan under Rule 12b-1 under the 1940 Act. Under the current plans for Class A shares of open-end Putnam funds, Putnam Retail Management, those funds principal underwriter, receives annual distribution fees of 0.25% of net assets, though the applicable plans permit fees of up to 0.35% . What does it mean when fund shares trade at a discount? Since closed-end funds are not required to redeem their shares, investors in closed-end funds who wish to liquidate their investment must sell their shares in the secondary markets. To promote the availability of active secondary markets for shareholders who wish to sell their shares, your fund has listed its shares for trading on the New York Stock Exchange. Prices in these secondary markets are determined by market forces and fluctuate over time. They also fluctuate in relation to a funds net asset value. Closed-end fund shares generally trade at a discount to their net asset value but at times may trade at a premium. Putnam Management has advised the Trustees that discount levels for closed-end funds investing primarily in fixed-income securities  such as your fund  appear to fluctuate in relation to conditions in the broader fixed-income markets, generally increasing during periods of rising interest rates and declining during periods of falling interest rates. Accordingly, these funds may be more suitable for investors who have a longer investment horizon and who will less likely face the need to liquidate their investments under unfavorable market conditions. The existence of discounts at times may also provide attractive opportunities to investors seeking potential additional returns from reductions in discount levels between the time of their purchase and their sale. As indicated in the table below, while your funds common shares have traded at a discount to their net asset value over more recent periods, the discount has fluctuated over time, and at times your funds shares have traded at a premium to net asset value. In order to show the range of discounts and premiums at which your funds shares have historically traded, the table below presents both the highest market price and the lowest market price at which your funds shares closed on any trading day over the course of each of the last ten calendar years, in each case expressed as a percentage discount from, or premium to, net asset value (NAV). Thus, the Highest Market Price column presents the lowest discount or, if the fund traded above NAV during the year, the highest premium achieved in a given year; conversely, the Lowest Market Price column presents the highest discount or, if the fund only traded above NAV during the year, the lowest premium. In addition, the Average Discount/Premium column presents the average daily differential between market price and net asset value over the course of each full calendar year since inception. Putnam Managed Municipal Income Trust Year Highest Market Price Lowest Market Price (vs. Average Discount/Premium (vs. NAV) NAV) I-27 2006 -6.90% -13.44% -10.79% 2005 -4.92% -15.14% -10.52% 2004 -6.55% -16.06% -10.65% 2003 -0.64% -10.16% -5.47% 2002 +0.73% -9.82% -2.95% 2001 +5.01% -6.48% +0.18% 2000 +19.57% -9.45% +10.23% 1999 +23.13% -6.03% +13.84% 1998 +28.19% +3.02% +14.20% 1997 +21.13% +9.31% +14.76% Over the seven-month period from January 1, 2007 through July 31, 2007, the funds highest market price was a discount of 2.28% and lowest market price was a discount of 8.15%, with an average discount of 5.66%, in each case measured relative to NAV. As noted above, your fund conducted a tender offer for up to 10% of its common shares during this period. How do the Trustees monitor and address trading discounts? The Trustees carefully monitor the trading prices of your funds shares, recognizing that trading prices and discounts will fluctuate over time. At times when the fund trades at a material discount for an extended period of time, the Trustees may examine possible factors contributing to the situation and consider a broad range of possible actions in an effort to reduce or eliminate the discount. Such actions that could be implemented consistent with your funds closed-end structure might include: ●
